DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 23, 2021 has been reviewed and accepted.  

Amendment after Final Office Action
The Amendment filed April 23, 2021, correcting a typographical error in claim 11, has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021 was filed after the mailing date of the Final Rejection on February 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Allowable Subject Matter
Claims 1-17 and 19-35 are allowed.
The examiner’s statement of reasons for the indication of allowable subject matter set forth in the Non-Final Rejection of September 21, 2020, remains applicable, the substance of which is repeated below as the reasons for allowance:  
The prior art of record fails to either show or reasonably suggest the system for connecting photovoltaic cells recited in claims 1-17 and 19-35.  Regarding independent claim 1, the closest prior art of record is Morad et al., US 9,356,184 (hereafter Morad), Sibbick, WO 2014/046810 (hereafter Sibbick), Withers, EP 0031724 (hereafter Withers), Ponnekanti et al., US 2013/0171757 (hereafter Ponnekanti) and Kawagoe et al., US 8,152,044 (hereafter Kawagoe).
Morad teaches a system for connecting a plurality of coupled solar cell elements that further includes pulling a vacuum through perforations in a vacuum conveyor that pulls the cells toward the conveyor and applies pressure to joints located between the cells, followed by curing adhesive bonding material in the joints in an oven (i.e., curing source).  Morad does not teach or suggest a moving belt positioned such that a vacuum applied through the conveyor causes the moving belt to apply pressure to an upper surface of the plurality of cells as they are conveyed as required by claim 1.    
Sibbick teaches a system for manufacturing photovoltaic cell modules that includes a dual conveyor system and the application of vacuum through one of the conveyors during processing.  However, the system of Sibbick requires receptacles for holding the modules on the conveyors and although vacuum may be pulled through one conveyor to seal the receptacles, pressure is placed on the modules independently by expandable bladders and not by the pulling of vacuum on the other conveyor belt.  

Ponnekanti discloses the use of a tandem conveyor system as part of a method and system for processing regions of a solar cell device. The tandem conveyor system may include conveyor belts that are porous so that a vacuum may be pulled on objects to capture the objects while using a rotational actuator to invert the objects.  Ponnekanti does not teach or suggest pulling vacuum through one conveyor to cause the other conveyor to apply pressure to an upper surface of the objects.  To the contrary, Ponnekanti teaches both conveyors being porous. 
Finally, Kawagoe teaches a solar battery module production system that includes a pressing belt opposite to both a vacuum positioning belt and a heating belt.  The positioning belt includes vacuum suction holes but there are no vacuum suction holes in the heating belt. Kawagoe teaches against placing vacuum suction holes in the heating 
The remaining art of record does not supply the deficiencies of the art described above. Furthermore, none of the art discussed above teaches or suggests combining their systems with a flexible component feeder source having a flexible base of linear shape that is formable to a coil shape as required by claim 1.  Absent further hints in the prior art, the claimed system would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA L SCHALLER/Examiner, Art Unit 1746